Exhibit 10.1
 
First National Bank
 
CHANGE IN TERMS AGREEMENT
 
Principal
$5,500,000.00
Loan Date
07-31-2009
Maturity
08-31-2009
Loan No
8558931
Call / Coll
01 BA
Account
Officer
***
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.




Borrower:
M-Tron Industries
100 Douglas Ave
Yankton, SD 57078
  Lender:
First National Bank of Omaha
114th & Dodge
11404 W Dodge RD
Omaha, NE 68154
 



Principal Amount:  $5,500,000.00
Date of Agreement:  July 31, 2009



DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated June 30, 2008 in
the amount of $5,500,000.00.
 
DESCRIPTION OF COLLATERAL.  Security Agreement dated October 14, 2004 covering
blanket Business Assets.
 
DESCRIPTION OF CHANGE IN TERMS.  A 30-day extension in maturity date from July
31, 2009 to August 31, 2009.  All other terms remain the same.
 
PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on August 31, 2009.
 
VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the one (1)
month LIBOR Rate, published by Bloomberg, adjusted and determined without notice
to Borrower, as of the date of this note and on the first (1st) day of each
calendar month hereafter ("Interest Rate Change Date") The "LIBOR Rate" shall
mean the London Interbank Offered Rate of interest for a period of one (1)
month, on the first London Business Day preceding each Interest Rate Change Date
(the "Reset Date").  "London Business Day" shall mean any day on which
commercial banks in London, England are open for general business.  The "LIBOR
Rate" determined as set forth above shall be referred to herein as (the
"Index").  The Index is not necessarily the lowest rate charged by Lender on its
loans.  If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower.  Lender will tell
Borrower the current Index rate upon Borrower's request.  The interest rate
change will not occur more often than each month on the first (1st) day of each
month.  Borrower understands that Lender may make loans based on other rates as
well.  The Index currently is 0.281% per annum.  Interest on the unpaid
principal balance of this loan will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 2.100 percentage points over the
Index, adjusted if necessary for any minimum and maximum rate limitations
described below, resulting in an initial rate of 4.000% per annum based on a
year of 360 days.  NOTICE: Under no circumstances will the interest rate on this
loan be less than 4.000% per annum or more than the maximum rate allowed by
applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance,  multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.
 

--------------------------------------------------------------------------------


 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender's right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.
 
BORROWER:
 
M-TRON INDUSTRIES
 
By:
/s/ Harold Castle
 
Authorized Signer for M-Tron Industries

 
LENDER:
 
FIRST NATIONAL BANK OF OMAHA
   
X
/s/ Justin M. Mahoney
 
Justin M. Mahoney, Second Vice President






